Citation Nr: 0205686	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  The 
veteran subsequently perfected this appeal.

The Board notes the veteran also filed a claim of entitlement 
to service connection for tinnitus which was denied.  The 
veteran filed a notice of disagreement and a statement of the 
case (SOC) was issued in January 2002.  The veteran has not 
perfected an appeal with regard to this matter, and it is not 
before the Board at this time.  

A hearing was held before the undersigned in December 2000.  
At this time, the veteran submitted evidence to the Board 
member without a waiver of RO consideration.  The Board notes 
that 38 C.F.R. § 20.1304 was recently amended, effective 
February 22, 2002, to eliminate the requirement that 
pertinent evidence accepted by the Board be referred to the 
agency of original jurisdiction (AOJ) for preparation of a 
supplemental statement of the case (SSOC) unless the right is 
waived by the appellant or unless the Board determines that 
the benefit to which the evidence relates may be allowed on 
appeal without such referral.  See 67 Fed. Reg. 3,105-3,106 
(January 23, 2002) (to be codified at 38 C.F.R. § 20.1304).  
The amended regulations apply to appeals for which the notice 
of disagreement was filed on or after February 22, 2002, and 
to appeals pending at the Board on February 22, 2002.  See 67 
Fed. Reg. 3,099-3,100 (January 23, 2002).  Accordingly, it is 
no longer necessary to return the case to the RO for an SSOC 
or to request a waiver from the veteran. 



FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. A hearing loss was not manifested in service and a 
sensorineural hearing loss was not exhibited within the 
first postservice year.  

3. The record does not contain competent medical evidence 
relating the veteran's current bilateral hearing loss 
disability to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the September 1997 
SOC and the April 1998 SSOC of the requirements to establish 
service connection for hearing loss.  The Board concludes 
that the discussions in the SOC and the SSOC, adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran has submitted private 
medical evidence as well as hearing testimony.  The veteran 
has not identified additional VA or private medical evidence 
that needs to be obtained.  In November 2000, the veteran's 
representative indicated that complete service medical 
records were not in the C-file.  At the December 2000 travel 
board hearing, the veteran reported that during boot camp he 
underwent some kind of sonar test where he had to distinguish 
between various pitched "pings."  He further indicated that 
he passed this test.  On review of the record, the National 
Personnel Records Center (NPRC), in response to an RO 
request, submitted the veteran's service medical records.  A 
cover sheet indicates "available requested records 
forwarded."  The records forwarded include the veteran's 
medical and dental records covering the period beginning with 
the veteran's enlistment up and until his release to inactive 
duty.  There is no indication that the records are 
incomplete.  Further, in keeping with the duty to assist, the 
veteran was provided a VA audiology examination in January 
1997 and an additional opinion was obtained in January 1998.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Service medical records indicate that on examination for 
enlistment in August 1959, the veteran's ears and drums were 
determined to be normal on clinical evaluation.  The 
veteran's hearing was 15/15 on the right and left on 
whispered voice testing.  It does not appear the veteran 
underwent audiometric testing at this time.  In July 1963, 
the veteran was examined in connection with release to 
inactive duty.  On clinical evaluation, ears and drums were 
determined to be normal.  Whispered voice testing and spoken 
voice testing were 15/15 bilaterally.  

The veteran also underwent audiometric testing at separation.  
(Prior to November 1967, audiometric results were reported in 
ASA standards in the service medical records.  The figures in 
parentheses are based on ISO standards to facilitate data 
comparison.)  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5) 
-10 (0)
-5 (5)
-5 (0)
LEFT
0 (15)
0 (10)
-5 (5)
-10 (0)
0 (5)

Puretone thresholds at 6000 hertz were recorded as 20 (30) in 
the right ear and 30 (40) in the left ear.

The veteran underwent a hearing evaluation at Miracle Ear in 
September 1996.  Puretone thresholds, in decibels, appear to 
be recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
10
30
55
LEFT
35
20
15
45
70

The veteran underwent a VA general medical examination in 
January 1997.  On physical examination, the left eardrum was 
obstructed by cerumen and the right had a good light reflex.  
Hearing seemed adequate at conversational levels.  Assessment 
included "[h]istory of tinnitus and hearing loss with 
audiology study scheduled."  

Subsequently, the veteran underwent a VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
5
35
60
LEFT
40
20
10
45
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Examination results indicated moderate to severe high 
frequency sensorineural hearing loss in both ears.

A RO hearing was held in November 1997.  The veteran 
testified that he was an aviation electronics technician in 
the Navy and that he was exposed to acoustic trauma while 
working on the flight line.  After the military, he worked 
for Honeywell assembling electronic components.  In 1982, he 
became a real estate appraiser and presently, he is a runner 
for a construction company.  The first hearing examination he 
had after service was the Miracle Ear examination in 1996.  

In January 1998, the following VA audiological opinion was 
provided by the Chief of Audiology/Speech Pathology:

A review of the veteran's C-file shows a 
hearing test administered July 30, 1963 
for the purpose of "release to inactive 
duty."  This testing shows hearing to be 
within normal limits in the frequencies 
500 Hz through 6000 Hz.  His thresholds 
at 6000 were 20 dB for the right ear and 
30 for the left, both still within normal 
limits for VA Rating Purposes.  All other 
frequencies, 500-4000, used for rating 
purposes, had thresholds at or below 0 
dB.  His hearing test for C&P 
administered January 24, 1997 showed a 
mild loss in the low frequencies and a 
moderate to severe loss in the higher 
frequencies.  This hearing loss appears 
to have developed since the veteran's 
discharge from military duty and 
therefore, on a more probable than not 
basis, cannot be attributed to his 
military service.  

In November 2000, the veteran underwent a hearing evaluation 
at Ear Care.  Regarding his hearing history, the veteran 
indicated the approximate date of onset of hearing loss as 
1985, but that he has had difficulty hearing and 
understanding for 25 years.  The veteran reported noise 
exposure from Navy jets.  Audiometric evaluation revealed a 
bilateral hearing loss disability pursuant to VA standards.

On examination by Dr. Dragovich in December 2000, the veteran 
provided a history of hearing loss for the past 20 years.  It 
was noted that he was exposed to noise at Honeywell for 19 
years and has worked in construction as a truck driver for 
the past 4 years.  He was exposed to jet noise in the Navy 
from 1959 to 1963.  Diagnosis was bilateral mixed deafness.  
Rule out milk allergy with eustachian tube dysfunction.  A 
Hearing Impairment Calculation Worksheet also revealed a 
bilateral hearing loss disability pursuant to VA standards.  

At the hearing in December 2000, the veteran again reported 
that during service he worked on the flight line as an 
aviation electronics technician.  For hearing protection, he 
wore "Mickey Mouse ears."  After service he worked at 
Honeywell but was not exposed to acoustic trauma.  The 
veteran indicated that he did not notice his hearing loss 
when he got out of the service.  It was not until the early 
1980's when he noticed that he could not hear conversations.  
The veteran did not seek any medical treatment for hearing 
loss prior to 1996.  

Analysis

The veteran contends that he is entitled to service 
connection for a bilateral hearing impairment.  According to 
the veteran, he was exposed to acoustic trauma as an aviation 
electronics technician in the Navy.  The veteran's DD-214 
indicates his military occupational specialty (MOS) was 
electronics technician.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war or during peacetime service after 
December 31, 1946, and if a sensorineural hearing loss became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2001), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record establishes that the veteran currently 
has a bilateral hearing loss disability pursuant to VA 
standards.  See 38 C.F.R. § 3.385 (2001).  In order to 
establish service connection, however, the veteran's current 
hearing loss disability must be related to his active 
service.  

On review of the service medical records, the veteran's 
hearing was 15/15 on whispered voice testing conducted at 
enlistment.  No hearing defects were noted and consequently, 
the veteran is entitled to the presumption of soundness.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  

On examination for separation, the veteran's hearing was 
within normal limits for VA purposes (500 hertz to 4000 
hertz).  Puretone thresholds at 6000 hertz were somewhat 
elevated.  The Board notes, however, that thresholds at 6000 
hertz are not considered by VA in determining whether the 
veteran has a hearing loss disability.  See 38 C.F.R. § 3.385 
(2001).

The Board has considered Hensley and notes that the veteran 
did not exhibit pure tone thresholds greater than 15 degrees 
in the conversational voice range in service.  Still, the 
Board acknowledges that service connection may be granted if 
the record contains competent evidence that the current 
hearing loss disability is causally related to service.  The 
first medical evidence documenting a bilateral hearing loss 
disability pursuant to VA standards is in September 1996, 
approximately 33 years after discharge.  The veteran also 
testified that he did not begin noticing a hearing loss until 
the 1980's.  The veteran has testified that he has not had 
any occupational noise exposure since discharge.  Medical 
records dated in December 2000, however, note a 19 year 
history of noise exposure at Honeywell.  

On review of the record, there is no competent evidence 
relating the veteran's current hearing loss disability to his 
military service.  On the contrary, based on a review of the 
veteran's C-file, a VA examiner opined that the veteran's 
hearing loss developed since discharge and on a more probable 
than not basis, cannot be attributed to his military service.

The Board has considered the veteran's contentions that any 
current hearing loss is related to noise exposure during 
service.  The veteran's lay assertions of a nexus, however, 
are of little probative value as lay persons are not 
competent to render a medical etiology opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection for a bilateral hearing loss disability, 
the reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

